Title: From John Adams to Isaac Smith Jr., 4 December 1783
From: Adams, John
To: Smith, Isaac Jr.


          Dear Sir.
            London December 4. 1783.
          Your Favour of Novr: 19th did not find me, till yesterday, which I regret, because I should have had an earlier opportunity to thank you for your kind Congratulations.
          It is indeed to me the highest Satisfaction to see my Country at Peace after so Long and so distressing a War, and much more to see her in a Situation which places her Liberties and Prosperity out of Danger— nothing which can happen will ever make me regret the Part I have taken, because it was taken upon full Deliberation, and upon the Principle of Duty as a Man and a Citizen, not only without any Prospect of bettering my private Interest but with the Sure and certain Expectation of injuring it very considerably.
          I hope Sir and believe that after some Time there will be no Objection to your returning to America, if you chuse it.
          
          The News of the Death of my Father Smith notwithstanding his Advanced Age, affected me much and makes me anxious to hear from my Mrs: Adams who must be affected more tenderly.
          I hope Soon to hear of the Arrival of this Lady and her Daughter in Europe, either in France England or Holland, most probably the last as that is my Home, where I should be glad to see you if I should not be so lucky as to meet you in England before I leave it.— Your Brother I hope soon to see here on his Return from Paris.
          with much Esteem and Affection I am your / Fd: and Sert:
        